t c memo united_states tax_court transpac drilling venture albert d luella l eshelman a partner other than the tax_matters_partner petitioners v commissioner of internal revenue respondent docket no filed date charles haydon for petitioners william a heard iii for respondent memorandum opinion armen special_trial_judge this matter is before the court on participating partner milton chwasky's motion for leave to file motion to vacate decision filed pursuant to rule the issue for decision is whether grounds exist in this case for vacating what is otherwise a final_decision unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background transpac drilling venture transpac is a partnership subject_to the unified partnership audit and litigation procedures set forth in sec_6221 through tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 on date respondent issued three separate notices of final_partnership_administrative_adjustment fpaa to transpac's tax_matters_partner tmp setting forth adjustments to transpac's partnership items for and on date respondent mailed copies of the fpaa's described above to transpac partners albert d and luella l eshelman petitioners on date charles haydon esq mr haydon filed a timely petition_for_readjustment on behalf of petitioners as partners other than the tmp contesting the fpaa's described above sec_6226 paragraph of the petition states the name and address of the tax_matters_partner so far as known are the petition includes an allegation that transpac's principal_place_of_business is scarsdale n y respondent's answer to the petition includes a denial of this allegation for lack of sufficient information sec_7482 provides that an appeal in this case will lie with the court_of_appeals for the circuit in which the partnership's principal_place_of_business is located considering the limited circumstances under which this court may vacate a final_decision as more fully discussed below we do not find it necessary to determine transpac's principal_place_of_business in order to rule on the pending motion churchhill oil gas company inc a texas corporation faber place suite palo alto california on date respondent filed an answer to the petition on date mr haydon filed a notice of election to participate on behalf of the following transpac partners milton and claire chwasky donald a and maureen s cryan herbert and hartwig koenig murray a and adrienne meltzer and murray and doris dichek sec_6226 rule b on date the court issued an order assigning this case to judge charles e clapp for trial or other_disposition a copy of this order was mailed to the tmp at the address provided in the petition but was returned to the court by the u s postal service marked return to sender no forward order on file unable to forward on date petitioners filed a motion for summary_judgment on the ground that respondent had failed to issue the disputed fpaa's within the applicable_period of limitations petitioners' motion for summary_judgment was denied see transpac drilling venture v commissioner tcmemo_1994_26 on date the court issued an order advising petitioners and the participating partners that documents served on the tmp were returned to the court as undeliverable by the u s postal service the order which includes a citation to 90_tc_1124 for the proposition that a viable tmp is necessary to ensure the fair efficient and consistent disposition of tefra partnership proceedings directs the petitioners and the participating partners to select a successor tmp and notify the court in writing on or before date of the name and address of the successor tmp the court did not receive a response to its order dated date accordingly on date the court issued an order directing petitioners and the participating partners to show cause on or before date why the case should not be dismissed for failure to properly prosecute once again the court did not receive a response to its order consequently on date the court entered an order of dismissal and decision in which it made its order to show cause dated date absolute dismissed this case for failure to properly prosecute and entered a decision sustaining respondent's adjustments to transpac's partnership items for and the court's order dated date the court's order to show cause dated date and the court's order of dismissal and decision entered date were all served on mr haydon as counsel of record for petitioners and the participating partners specifically including participating partner milton chwasky rule sec_246 sec_247 sec_21 as previously stated on date participating partner milton chwasky filed a motion for leave to file motion to vacate decision and lodged a motion to vacate decision with the court attached to such motion for leave is an affidavit executed by milton chwasky which states that petitioners and the participating partners failed to respond to the court's orders dated date and date due to a breakdown in the lines of communication between mr haydon and transpac's accountant mr bernard j pitkoff mr chwasky's motion for leave to file motion to vacate decision includes an allegation that respondent does not object to the motion this matter was called for hearing in washington d c on date counsel for respondent appeared at the hearing and explained that contrary to representations made to mr haydon prior to the filing of the motion for leave to file motion to vacate decision respondent intended to oppose the pending motion in particular counsel for respondent asserted that milton chwasky's motion should be denied because the standards required to support a motion to vacate a final_decision had not been satisfied counsel for respondent advised the court that he notified mr haydon the day before the hearing that respondent would oppose mr chwasky's motion at the hearing mr haydon did not appear at the hearing however in light of respondent's belated decision to oppose mr chwasky's motion the court offered mr haydon the opportunity for a second hearing or to file a written_statement with the court mr haydon elected the second option and filed a written_statement with the court on date mr haydon's written_statement contains a discussion of the circumstances surrounding mr haydon's communications with respondent's north atlantic regional counsel's office leading up to the filing of mr chwasky's motion for leave to file motion to vacate decision in sum mr haydon contends that regional counsel's decision not to object to the motion for leave was based on equitable considerations ie that transpac's general_partner has defrauded the limited partners and that the latter deserved their day in court in this regard mr haydon argues that respondent should be bound by regional counsel's decision not to object to the pending motion discussion the question presented is whether grounds exist in this case for vacating what is otherwise a final_decision as explained in greater detail below we shall deny mr chwasky's motion for leave to file motion to vacate decision the decision in this case was entered on date sec_7459 a decision of this court becomes final upon expiration of the time to file a notice of appeal with respect to such decision sec_7481 generally a notice of appeal must be filed within days after the decision is entered by this court sec_7483 fed r app p a the 90-day appeal period may be extended with the timely filing of a motion to vacate or revise the decision fed r app p a absent special leave of the court such a motion must be filed within days after the decision has been entered rule the disposition of a motion for leave to file a motion to vacate or revise a decision lies within the sound discretion of the court 872_f2d_245 8th cir affg tcmemo_1987_1 in the instant case neither petitioners nor the participating partners filed a notice of appeal or a timely motion to vacate or revise the decision entered date thus the decision became final on tuesday date days after the decision was entered sec_7481 once a decision of this court becomes final we may vacate the decision only in certain narrowly circumscribed situations 293_us_191 for instance some courts have ruled that this court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 71_tc_108 or if the decision was obtained through fraud upon the court see 859_f2d_115 9th cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 in addition some courts have indicated that the tax_court has the power in its discretion in extraordinary circumstances to vacate and correct a final_decision where it is based upon a mutual mistake of fact see 63_f2d_630 5th cir on the other hand the court_of_appeals for the eighth circuit has adopted the more restrictive view that the tax_court lacks general equitable powers and therefore that this court lacks the authority to vacate or revise an otherwise final_decision see 902_f2d_688 8th cir affg tcmemo_1987_426 see also heim v commissioner supra pincite lay c j concurring although the u s court_of_appeals for the sixth circuit cited mutual mistake of fact as a grounds for vacating a final_decision of this court in 219_f2d_610 6th cir the sixth circuit recently concluded that reo motors inc was effectively overruled by virtue of the supreme court's affirmance of 235_f2d_97 9th cir affd per curiam 352_us_1027 see 51_f3d_618 6th cir as previously discussed the record does not establish transpac's principal_place_of_business accordingly there is uncertainty regarding the appropriate venue of an appeal in this case sec_7482 however we do not find the question of appellate venue to be critical to the disposition of the pending motion applying the law to the facts presented we shall deny mr chwasky's motion on the ground that we lack authority to vacate the decision in the present case there is no allegation that the court lacked jurisdiction to enter the decision of date or that the decision arose from either a fraud upon the court or mutual mistake as indicated mr chwasky's motion for leave is based solely on the equitable consideration that transpac's limited partners be given their day in court the court entered its decision in this case after giving the petitioners and the participating partners ample opportunity to appoint a successor tmp see 90_tc_1124 although the apparent lack of communication between petitioners and the participating partners and their counsel is unfortunate the fact remains that the decision entered in this case is now final consistent with the cases discussed above we are obliged to respect the finality of that decision consequently we shall deny mr chwasky's motion for leave to file motion to vacate decision to reflect the foregoing an order denying milton chwasky's motion for leave to file motion to vacate decision will be issued
